Citation Nr: 1634010	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  12-11 438 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1986; from November 2004 to September 2008; from October 2008 to August 2010; and from October 2010 to January 2011.  He also had service in the Army and Air National Guards, and in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2014 the Veteran testified by videoconference from the Lincoln RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of that hearing is of record.

In December 2014, the Board remanded the claim on appeal for additional evidentiary development and the case now returns for further appellate review.  Parenthetically, the Board notes that, in December 2014, the Veteran's appeal also included a claim for service connection for shortness of breath, which was also remanded for additional evidentiary development.  In a July 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for arteriosclerosis/coronary atherosclerotic vascular disease with shortness of breath (claimed as heart disease and shortness of breath), which was considered a full grant of the benefits sought with regard to such issue.  Therefore, the issue of service connection for shortness of breath is no longer on appeal and will not be addressed in the decision herein.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the additional delay, for the below noted reasons, the Board finds that another VA examination to determine the nature and etiology of the Veteran's claimed hypertension is necessary to decide the claim. 

In December 2014, the Board remanded the claim to obtain a VA examination to determine whether hypertension was related to the Veteran's recently service connected coronary artery disease.  The examiner opined it was unlikely that this was the case as no large scale medical study had shown such a link, although hypertension was a known risk factor for coronary artery disease. 

Since then, in July 2016, the Veteran through his representative, made the contention that the Veteran's hypertension was caused or aggravated by his service connected sleep apnea.  The Veteran's representative cited to the Medical Electronic Performance Support System (MEPSS), that "obstructive sleep apnea is a cause/risk factor for hypertension."  In light this, another opinion should be sought.  

Finally, on remand, the Veteran should be asked to identify any additional relevant records, which should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claim.  After obtaining any necessary authorization from the Veteran, all outstanding records, should be sought and associated with the file. 

2.  After obtaining any outstanding evidence, refer the claims file to an appropriate medical professional for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The examiner is asked to furnish an opinion with respect to whether it is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension is caused OR aggravated by the Veteran's service-connected sleep apnea?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner should also discuss the rationale for the opinion.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




